Exhibit 10.1

SECOND AMENDMENT TO THE

NISOURCE INC.

2010 OMNIBUS INCENTIVE PLAN

BACKGROUND

 

A. NiSource Inc. (the “Company”) maintains the NiSource Inc. 2010 Omnibus
Incentive Plan (the “Plan”).

 

B. The Compensation Committee of the Board of Directors of NiSource Inc. (the
“Committee”) desires to amend the Plan, as previously amended on October 21,
2013, with respect to (i) minimum vesting terms for Awards and (ii) vesting upon
a Change in Control.

 

C. Section 20.1 of the Plan gives the Company the ability to amend the Plan.

PLAN AMENDMENT

Effective October 20, 2015, the Plan is amended in the manner described below.

 

1. The following is added after the second sentence in Section 6.1:

Notwithstanding the foregoing, Options shall be subject to a Period of
Restriction that lapses no earlier than the first anniversary of the date of
grant of the Option, except that an Award Agreement may provide that a pro rata
portion of such Options shall vest upon termination of Service due to death,
disability, or Retirement. Except as otherwise provided in an Award Agreement,
such pro rata portion of the Options that vest shall be determined using a
fraction, where the numerator shall be the number of full or partial calendar
months elapsed between the date of grant of the Options and the date the
Participant terminates Service, and the denominator shall be the number of full
or partial calendar months between the date of grant of the Options and the date
the Period of Restriction otherwise would have lapsed.

 

2. The following is added after the second sentence in Section 7.1:

Notwithstanding the foregoing, SARs shall be subject to a Period of Restriction
that lapses no earlier than the first anniversary of the date of grant of the
SAR, except that an Award Agreement may provide that a pro rata portion of such
SARs shall vest upon termination of Service due to death, disability, or
Retirement. Except as otherwise provided in an Award Agreement, such pro rata
portion of the SARs that vest shall be determined using a fraction, where the
numerator shall be the number of full or partial calendar months elapsed between
the date of grant of the SARs and the date the Participant terminates Service,
and the denominator shall be the number of full or partial calendar months
between the date of grant of the SARs and the date the Period of Restriction
otherwise would have lapsed.



--------------------------------------------------------------------------------

3. The following is added after the last sentence in Section 8.2:

Notwithstanding the foregoing, each Restricted Stock and Restricted Stock Unit
grant shall be subject to a Period of Restriction that lapses no earlier than
the first anniversary of the date of grant of such Award, except that an Award
Agreement may provide that a pro rata portion of such Restricted Stock or
Restricted Stock Units shall vest upon termination of Service due to death,
disability, or Retirement. Except as otherwise provided in an Award Agreement,
such pro rata portion of the Restricted Stock and Restricted Stock Units that
vest shall be determined using a fraction, where the numerator shall be the
number of full or partial calendar months elapsed between the date of grant of
the Restricted Stock or Restricted Stock Units and the date the Participant
terminates Service, and the denominator shall be the number of full or partial
calendar months between the date of grant of the Restricted Stock or Restricted
Stock Units and the date the Period of Restriction otherwise would have lapsed.

 

4. The following is added after the last sentence in Section 9.2:

Notwithstanding the foregoing, each grant of Performance Shares shall be subject
to a Period of Restriction that lapses no earlier than the first anniversary of
the date of grant of such Award, except that an Award Agreement may provide that
a pro rata portion of such Performance Shares payable based on achievement of
the performance criteria shall vest upon termination of Service due to death,
disability, or Retirement. Except as otherwise provided in an Award Agreement,
such pro rata portion of the Performance Shares that vest shall be determined
using a fraction, where the numerator shall be the number of full or partial
calendar months elapsed between the date of grant of the Performance Shares and
the date the Participant terminates Service, and the denominator shall be the
number of full or partial calendar months between the date of grant of the
Performance Shares and the date the Period of Restriction otherwise would have
lapsed. Subject to the terms of an applicable Award Agreement or any other
agreement between a Participant and the Company, such pro rata portion of the
Performance Shares shall vest only to the extent that the performance-based
vesting conditions in the Award Agreement have been satisfied, except that in
the event that the Participant has terminated Service due to death with more
than 12 months remaining in the performance period, such pro rata portion of the
Performance Shares shall be deemed to have achieved target level performance.

 

5. The following is added after the last sentence in Section 10.2:

Notwithstanding the foregoing, each grant of Performance Units shall be subject
to a Period of Restriction that lapses no earlier than the first anniversary of
the date of grant of such Award, except that an Award Agreement may provide that
a pro rata portion of such Performance Units payable based on achievement of the
performance criteria shall vest upon termination of Service due to death,
disability, or Retirement. Except as otherwise provided in an Award Agreement,
such pro rata portion of the Performance Units that vest shall be determined
using a fraction, where the numerator shall be the number of full or partial
calendar months elapsed between the date of grant of the Performance Units and
the date the Participant terminates Service, and the denominator shall be the
number of full or partial calendar months between the date of grant of the
Performance Units and the date the Period of Restriction otherwise would have
lapsed. Subject to the terms of an applicable Award Agreement or any other
agreement between a Participant and the

 

2



--------------------------------------------------------------------------------

Company, such pro rata portion of the Performance Units shall vest only to the
extent that the performance-based vesting conditions in the Award Agreement have
been satisfied, except that in the event that the Participant has terminated
Service due to death with more than 12 months remaining in the performance
period, such pro rata portion of the Performance Units shall be deemed to have
achieved target level performance.

 

6. Sections 16.1 is deleted in its entirety and replaced with the following:

Section 16.1 Effect of a Change in Control.

(a) Upon a Change in Control, no cancellation, termination, acceleration of
exercisability or vesting, lapse of any Period of Restriction or settlement or
other payment shall occur with respect to any outstanding Award, if the
Committee (as constituted immediately prior to the consummation of the
transaction constituting the Change in Control) reasonably determines, in good
faith, prior to the Change in Control that such outstanding Awards shall be
honored or assumed, or new rights substituted (such honored, assumed or
substituted Award being hereinafter referred to as an “Alternative Award”) by
the new Employer, provided that any Alternative Award must:

(i) be based on shares of common stock that are traded on a registered U.S.
securities exchange;

(ii) provide the Participant (or each Participant in a class of Participants)
with rights and entitlements substantially equivalent to or better than the
rights, terms and conditions applicable under such Award, including, but not
limited to, an identical or better exercise or vesting schedule and identical or
better timing and methods of payment;

(iii) have substantially equivalent economic value to such Award (determined at
the time of the Change in Control); and

(iv) have terms and conditions which provide that in the event that the
Participant suffers an involuntary termination of Service by the Company other
than for Cause or a voluntary termination for Good Reason within two years
following the Change in Control, any conditions on the Participant’s rights
under, or any restrictions on transfer or exercisability applicable to, each
such Award held by such Participant shall be waived or shall lapse, as the case
may be, and any performance-based restrictions shall be deemed to have been
achieved at target level performance. For purposes of Article 16 of this Plan,
“Good Reason” shall be interpreted in a manner consistent with the guidance
under Code Section 409A and shall be deemed to exist if, and only if:

(A) there is a significant diminution in the nature or the scope of the
Participant’s authorities or duties;

 

3



--------------------------------------------------------------------------------

(B) there is a significant reduction in the Participant’s monthly rate of base
salary, benefits, and the Participant’s opportunity to earn a bonus under an
incentive bonus compensation plan maintained by Company;

(C) the Company changes by 50 miles or more the principal location at which the
Participant is required to perform services as of the date of a Change in
Control; or

(D) the Company or any successor materially breaches any Award Agreement or
Alternative Award with the Participant granted in accordance with this Plan.

Notwithstanding the foregoing, in the event a Participant terminates Service for
Good Reason hereunder, the Participant shall give the Company at least 30 days
prior written notice specifying in detail the Good Reason conditions. If the
Company cures such conditions, any subsequent termination of employment by the
Participant will not be considered to be made for Good Reason.

(b) All outstanding Awards for which Alternative Awards are not granted in
accordance with this section shall become fully exercisable; all restrictions
thereon shall terminate; any performance-based restrictions shall be deemed to
have been achieved at target level performance; and such Awards shall be
immediately payable, except to the extent that later payment is necessary to
comply with Code Section 409A.

(c) If the Company has terminated the Service of a Participant other than for
Cause, or if the Participant has terminated Service for Good Reason, during the
year before the consummation of a Change in Control but after a third party
and/or the Company had taken steps reasonably calculated to effect such Change
in Control, and the Participant reasonably demonstrates that such termination of
Service was in connection with or in anticipation of the Change in Control,
then: all of the Participant’s outstanding Awards shall become fully
exercisable; all restrictions thereon shall terminate; any performance-based
restrictions shall be deemed to have been achieved at target level performance;
and such Awards shall be payable within 60 days after the later of the
Participant’s termination of Service or the Change in Control, except to the
extent that later payment is necessary to comply with Code Section 409A.

 

7. The remainder of the Plan shall remain unchanged.

 

4